DETAILED ACTION
Response to Amendment
Applicant’s amendment and response, submitted July 23, 2021 has been reviewed by the examiner and entered of record in the file.  Claims 1 and 3 are amended, and claim 4 is cancelled. Claims 1-3 are pending. 
Previous Claim Rejections - 35 USC § 103
2.	Claims 1-4 were previously rejected under 35 U.S.C. 103 as being unpatentable over Corbett, U.S. 20130065924 A1.
	Applicant has amended claim 1 to delete the transitional phrase “comprising the step of” and replace it with “consisting of.”  Claim 4 is cancelled.  
	In view of Applicant’s amendment to claim 1, a new ground of rejection is made, please see below.
New Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3. 	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, U.S. 20130065924 A1 (referred to as “Corbett”), in view of Lin et al, J. of Cerebral Blood Flow & Metabolism 2010 (hereafter referred to as “Lin et al”).
	Claim 1, as amended, recites a method for treating acute stroke consisting of administering fluoxetine and vitamin C to a subject having the acute stroke, wherein the fluoxetine and vitamin C are administered in a ratio of from 1:500 to 1:10, wherein the fluoxetine is administered in an amount of form 0.8 mg/kg to 2 mg/kg to the subject, and wherein the vitamin C is administered in an amount of from 70 mg/kg to 150 mg/kg Claim 2 limits wherein the fluoxetine and vitamin C are co-administered.  Claim 3 limits wherein the fluoxetine and vitamin C are co-administered to the subject in a single composition.  
	Corbett teaches a method of treating acute stroke in an animal in need thereof in Example 2 on page 4, comprising administering a composition consisting of the combination of 5 mg/kg fluoxetine and 20 mg/kg ascorbic acid (vitamin C) post stroke, in particular see paragraphs [0046] and [0048].  Corbett teaches that the dose translation for humans is from about 0.81 mg/kg to 1.62 mg/kg fluoxetine (which is within the scope of 0.8 mg/kg to 2 mg/kg required by instant claim 1) and about 3.24 mg/kg of an antioxidant, please see paragraph [0009] (wherein the antioxidant is ascorbic acid or vitamin C, please see paragraph [0024]). Please also refer to Figure 2B on Sheet 3 of the Drawings, which depicts the results of the administration of a composition consisting essentially of fluoxetine and vitamin C post stroke:

    PNG
    media_image1.png
    450
    401
    media_image1.png
    Greyscale
.
Corbett teaches the administration of a composition consisting of fluoxetine and vitamin C in Examples 2 and 3 for the treatment of acute stroke in a patient in need thereof, but does not explicitly disclose wherein the vitamin C is administered in an amount of from 70 mg/kg to 150 mg/kg to the subject.
Yet, Lin et al teach the therapeutic benefits of ascorbic acid (Vitamin C) when administered to rats in a stroke model, wherein cortical compression of rat sensorimotor complex induces cerebral ischemia, (i.e. stroke), see page 1121, right column, first paragraph.  Lin et al disclose wherein the rats were dosed with ascorbic acid at a dosage of 500 mg/kg (see page 1122, right column under “Drug Treatment”), and demonstrate that “the systemic administration of ascorbic acid… prevented the BBB disruption caused by cortical compression,” (see page 1134, left column, second paragraph). Lin et al conclude that ascorbic acid can be used therapeutically to modulate cortical compression complicated by the BBB dysfunction in an animal model of stroke (see page 1134, right column, last paragraph).
Thus it would have been obvious for one of ordinary skill in the art to use the dosage starting point of vitamin C taught by Corbett (i.e. a dosage starting point of 3.24 mg/kg) as well as the dosage taught by Lin et al (i.e. a dosage of 500 mg/kg of Vitamin C), and optimize these amounts in a composition to administer post stroke with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.  
Likewise, the ratio of fluoxetine to vitamin C is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal ratio in the composition in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	As such, a prima facie case is established. 

Response to Arguments
4.	Applicant traverses the obviousness rejection, arguing that a prima facie case of obviousness has not been established since Corbett repeatedly states that vitamin C is optional, i.e. "not an essential part of this drug combination" (col. 12, lines 30-31). Applicant alleges that the use of the combination of fluoxetine and vitamin C without Simvastatin results in only half of the functional recovery, "indicating that the statin is essential for full recovery" (col. 12, lines 54-55) and that "ascorbic acid is not an essential part of the drug combination" (col. 12, lines 61-63). Applicant contends that “it would not have been obvious to one of skill in the art to use vitamin C at all, much less increase the dosage of vitamin C to the claimed 70-150 mg/kg range. At best Corbett teaches that vitamin C is not likely to be helpful in treating ischemic stroke, hence a person of ordinary skill in the art would be unlikely to administer a higher quantity of 
	Applicant's arguments have been fully considered but they are not persuasive.  The examiner respectfully disagrees with Applicant’s contention that “it would not have been obvious to one of skill in the art to use vitamin C at all” and specifically refers to paragraph [0024] wherein Corbett discusses the beneficial effects of vitamin C: “Ascorbic acid (vitamin C, an antioxidant) may be added to simvastatin and fluoxetine because serotonin is very sensitive to oxidation. An antioxidant has been found to enhance the effect of antidepressants (selective serotonin reuptake inhibitors)….”  Thus one skilled in the art would be motivated to employ vitamin C when administering the SSRI fluoxetine in the treatment of stroke.

5.	Applicant contends that the description in the specification of Fig. 2B states that "there is no overall difference in exploration behavior with the drug treatments," see paragraph [0052]. Applicant argues that at page 3 of 6 Application Number 16/906,662the disclosure relating to Fig. 2C Corbett states that "[r]emoval of the simvastatin in the two drug combination (fluoxetine and ascorbic acid) approximately halved the functional recovery, indicating that the simvastatin is an essential component for full recovery," see paragraph [0053]. 
	Applicant cites Novartis Pharmaceuticals Corp. v. West-Ward Pharmaceuticals Int'l, 923 F.3d 1051 (Fed. Cir. 2019), arguing that “there is no evidence in the prior art that the doses of only the two agents (fluoxetine and ascorbic acid) listed in the claims could be used to treat acute stroke.’

Allied Erecting v. Genesis Attachments, 825 F.3d 1373,1381,119 USPQ2d 1132,1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine,’" (quoting Medichem, SA. v. Rolabo, S.L., 437 F.3d 1157,1165, 77 USPQ2d 1865,1870 (Fed Cir. 2006) (citation omitted)). Thus, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195,1201,73 USPQ2dii4i, 1146 (Fed. Cir. 2004).
	As such, the combination consisting of fluoxetine and vitamin C may not demonstrate superior results in Corbett, but is still effective in the treatment of acute stroke.

6.	Applicant alleges that the presently claimed methods provide a synergistic effect that cannot be ascertained based on the disclosure of Corbett, since the data in the 
	Applicant argues that the data in FIG. 6B similarly demonstrates a synergistic effect from combined administration of fluoxetine and Vitamin C at the doses specified in the present claims, wherein “the co-administration of fluoxetine and vitamin C at the presently claimed doses provided a synergistic effect for memory recovery, wherein a single dose of either fluoxetine or Vitamin C did not provide any benefit for memory recovery.” Applicant alleges that ‘the use of low doses of fluoxetine and vitamin C provides an unexpected superior result that simply could not be predicted based on Corbett,” and contends that the documentation of an unexpected superior result overcome any prima facie case of obviousness. 
Page 5 of 6 	Applicant's arguments have been fully considered but they are not persuasive. 
The d
The Examiner respectfully disagrees with Applicant’s summarization of the data presented in Figure 6B depicting memory recovery following stroke (measured as % spontaneous alternation):

    PNG
    media_image2.png
    333
    501
    media_image2.png
    Greyscale

wherein Applicant alleges that “the co-administration of fluoxetine and vitamin C at the presently claimed doses provided a synergistic effect for memory recovery, wherein a single dose of either fluoxetine or Vitamin C did not provide any benefit for memory recovery.” However, according to Figure 6B above, the co-administration of both fluoxetine and vitamin C demonstrates slightly improved memory recovery (i.e. a little over 60%, only slightly better than additive effect) than the administration of either fluoxetine alone or Vitamin C alone (around 50% each). 
	As such Corbett enabled the combination of elements (i.e. fluoxetine and vitamin C) for the treatment of acute stroke and one skilled in the art could have administered the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

prima facie case of obviousness over Corbett is maintained.

Conclusion
7.	In conclusion, claims 1-3 are pending, and all claims are rejected. No claim is presently allowable.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628         

/CRAIG D RICCI/Primary Examiner, Art Unit 1611